serte CH" 1268091 RAGATINRLEAF TO. NOVENTIUNO

| ESPINOSRAORE

PRIMER TESTIMONIO

MINUTA No

KARDEX No.1341
INCLUSION DE LISTA DE BIENES Y SERVICIOS
APROBADA MEDIANTE RESOLUCION MINISTERIAL No.128-2006-MEM/DM
EN EL CONTRATO DE LICENCIA PARA EXPLORACION Y EXPLOTACION
DE HIDROCARBUROS EN EL LOTE 2-1, QUE CELEBRAN DE UNA PARTE
PERUPETRO S.A.
Y DE LA OTRA PARTE
BPZ ENERGY INC., SUCURSAL PERU,
CON LA INTERVENCION DE BPZ ENERGY INC., EN SU CONDICION
DE GARANTE CORPORATIVO DE BPZ ENERGY INC.SUCURSAL PERU

EX MEAR MX ERE RR XXX EX XX MX REX XK Z-X-X-X-X-X
EN LA CIUDAD DE LIMA, A LOS CATORCE (14) DIAS DEL MES DE AGOSTO DEL AÑO DOS
MIL SEIS (2006) , EN MI OFICIO NOTARIAL DEL JIRON LAS BEGONIAS 552 OFICINA
36 DEL DISTRITO DE SAN ISIDRO YO ALDO ESPINOSA ORE, NOTARIO DE LIMA,
EXTIENDO LA PRESENTE ESCRITURA PUBLICA DE INCLUSION DE LISTA DE BIENES Y
SERVICIOS APROBADA MEDIANTE RESOLUCION MINISTERIAL NO.128-2006-MEM/DM EN EL
CONTRATO DE LICENCIA PARA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL
LOTE Z-1, CELEBRADA ENTRE seo
PERUPETRO S.A. CON RUC No.20196785044, CON DOMICILIO EN AVENIDA LUIS ALDANA
No.320, SAN BORJA, LIMA, DEBIDAMENTE REPRESENTADA POR SU GERENTE GENERAL,
1. SEÑOR JOSE EDUARDO CHAVEZ CACERES =========.
DE NACIONALIDAD PERUANA, QUIEN MANIFESTO SER CASADO,
DE PROFESION INGENIERO DANDO FE DE HABERSE IDENTIFICADO CON PD.N.I.
No.09343700, CON LA CONSTANCIA DE HABER CUMPLIDO CON SU OBLIGACION
ELECTORAL, AUTORIZADO SEGUN PODER INSCRITO EN LA PARTIDA ELECTRONICA
No.00259837, ASIENTO C00034, DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA.===
BPZ ENERGY INC., SUCURSAL PERU, CON RUC No.20503238463, CON DOMICILIO EN LA
CALLE MANUEL DE FALLA No.297, URBANIZACION SAN BORJA SUR, SAN BORJA, LIMA,
INSCRITA EN LA PARTIDA No. 11322211 DEL REGISTRO DE PERSONAS JURIDICAS DE
LA OFICINA REGISTRAL DE LIMA Y EN LA PARTIDA 11328132 DEL LIBRO DE
CONTRATISTAS DE OPERACIONES DEL REGISTRO PUBLICO DE  HIDROCABUROS,
DEBIDAMENTE REPRESENTADA POR SÚ GERENTE GENERAL Y MANDATARIO NACIONAL, 2.
2. SEÑOR RAFAEL ZOEGER NUÑEZ  =====: rr

DE NACIONALIDAD PERUANA, QUIEN MANIFESTO SER CASADO, DE OCUPACION INGENIERO,
DANDO FE DE HABERSE IDENTIFICADO CON D.N.I. No.08212579, CON LA CONSTANCIA
DE HABER CUMPLIDO CON SU OBLIGACION ELECTORAL, AUTORIZADO SEGUN PODER
INSCRITO EN LA PARTIDA No.11322211 DEL REGISTRO DE PERSONAS JURIDICAS DE LA
OFICINA REGISTRAL DE LIMA, Y EN LA PARTIDA No.11328132 DEL REGISTRO PUBLICO
DE HIDROCARBUROS .==========es==e====
CON LA INTERVENCION DE BPZ ENERGY INC., EN SU CONDICION DE GARANTE
CORPORATIVO DE BPZ ENERGY INC. SUCURSAL PERU, CON DOMICILIO EN 580 WESTLAXE
PARE BOULEVARD SUITE 525, HOUSTON, TEXAS 77079, ESTADOS UNIDOS DE AMERICA,
DEBIDAMENTE REPRESENTADA POR EL SEÑOR RAFAEL ZOEGER NUÑEZ , CUYAS
GENERALES DE LEY SE INDICAN LINEAS ARRIBA, AUTORIZADO SEGUN PODER OTORGADO
ANTE CONSUL PERUANO EN HOUSTON DE FECHA 22 DE OCTUBRE DE 2004.== ==...
LOS CONTRATANTES CONOCEN LA LENGUA ESPAÑOLA, ACTUAN CON CAPACIDAD, LIBERTAD
y Y CONOCIMIENTO CON QUE SE OBLIGAN, QUEDANDO ADVERTIDOS SOBRE LOS EFECTOS
ZÉ LEGALES QUE PRODUCIRA ESTE INSTRUMENTO CONFORME LO DISPONE EL ARTICULO 27%

DO

18

se EXOmIOL..——-- TESTIMOA)

Las Begonias 552 + oficinas: 36,37 y 39 - Sam Isidro - Teléfonos: 221 6353 221 62 69 + Fax 441 20 45 +» E-mail aldofinotarizespinosa.com

SERIE CN 1268092 CINCO MIL CIENTO NOVENTIDOS

DE LA LEY DEL NOTARIADO. LA MINUTA QUE CONTIENE DICHO
SUSCRITA POR SUS OTORGANTES Y AUTORIZADA POR LETRADO, QUEDANDO ARCHIVADA EN
EL REGISTRO RESPECTIVO CON EL NUMERO QUE LE CORRESPONDE Y CUYO TENOR
LITERAL ES EL SIGUIENTE:
MINUTA ¿esorosemomeese==oens
SEÑOR NOTARIO DR. ALDO ESPINOSA ORE:========
SIRVASE USTED EXTENDER EN SU REGISTRO DE ESCRITURAS PUBLICAS UNA EN LA QUE
CONSTE LA INCLUSION DE LA LISTA DE BIENES Y SERVICIOS APROBADA MEDIANTE
RESOLUCION MINISTERIAL NO. 128-2006-MEM/DM, EN EL CONTRATO DE LICENCIA PARA
LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE Z-1, QUE CELEBRAN,
DE UNA PARTE, PERUPETRO S.A. CON REGISTRO UNICO DE CONTRIBUYENTES NO.
20196785044 CON DOMICILIO EN AV. LUIS ALDANA NO. 320, SAN BORJA, LIMA,
DEBIDAMENTE REPRESENTADA POR SU GERENTE GENERAL, SEÑOR JOSE EDUARDO CHAVEZ
CACERES, IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD NO. 09343700,
AUTORIZADO SEGUN PODER INSCRITO EN LA PARTIDA ELECTRONICA N* 00259837,
ASIENTO C00034, DEL REGISTRO DE PERSONAS JURIDICAS DE LIMA, A QUIEN EN
ADELANTE SE LE DENOMINARA "PERUPETRO", Y DE LA OTRA PARTE, BPZ ENERGY INC.,
SUCURSAL PERU, CON REGISTRO UNICO DE CONTRIBUYENTES N% 20503238463, CON
DOMICILIO EN LA CALLE MANUEL DE FALLA NO. 297, URBANIZACION SAN BORJA SUR,
SAN BORJA, LIMA, INSCRITA EN LA PARTIDA NO. 11322211 DEL REGISTRO DE
PERSONAS JURIDICAS DE LA OFICINA REGISTRAL DE LIMA, Y EN LA PARTIDA
11328132 DEL REGISTRO PUBLICO DE HIDROCARBUROS, DEBIDAMENTE REPRESENTADA
POR SU GERENTE GENERAL Y MANDATARIO NACIONAL SEÑOR RAFAEL ZOEGER NUÑEZ,
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD No.08212579 AUTORIZADO
SEGUN PODER INSCRITO EN LA PARTIDA NO. 11322211 DEL REGISTRO DE PERSONAS
JURIDICAS DE LA OFICINA REGISTRAL DE LIMA, Y EN LA PARTIDA N* 11328132 DEL
REGISTRO PUBLICO DE HIDROCARBUROS; CON LA INTERVENCION DE BPZ ENERGY INC.,
EN SU CONDICION DE GARANTE CORPORATIVO DE BPZ ENERGY INC., SUCURSAL PERU,
CON DOMICILIO EN 580 WESTLAKE PARK BOULEVARD, SUITE 525, HOUSTON, TEXAS
77079, ESTADOS UNIDOS DE AMERICA, DEBIDAMENTE REPRESENTADA POR EL SEÑOR
RAFAEL ZOEGER NUÑEZ, IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD NO.
08212579, AUTORIZADO SEGUN PODER OTORGADO ANTE CONSUL PERUANO EN HOUSTON DE
FECHA 22 DE OCTUBRE DE 2004; EN LOS TERMINOS Y CONDICIONES QUE CONSTAN EN
LAS CLAUSULAS SIGUIENTES: === 2.
CLAUSULA PRIMERA .============== on
1.1 PERUPETRO CON SYNTROLEUM PERU HOLDINGS LIMITED, SUCURSAL DEL PERU Y BPZ
ENERGY INC., SUCURSAL PERU, CELEBRARON UN CONTRATO DE LICENCIA PARA LA
EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE Z-1, UBICADO EN EL
ZOCALO CONTINENTAL DEL PERU, EN ADELANTE EL CONTRATO, EL MISMO QUE CONFORME
A LEY FUE APROBADO POR DECRETO SUPREMO NO. 052-2001-EM, DE FECHA 13 DE
NOVIEMBRE DEL 2001, Y ELEVADO A ESCRITURA PUBLICA CON FECHA 30 DE NOVIEMBRE
DE 2001, ANTE NOTARIO PUBLICO DE LIMA DRA. CECILIA HIDALGO MORAN.==
1.2 MEDIANTE DECRETO SUPREMO NO. 045-2002-EM, DE FECHA 23 DE OCTUBRE DEL
2002, SE APROBO LA MODIFICACION DEL CONTRATO, LA MISMA QUE FUE SUSCRITA CON
FECHA 23 DE ENERO DEL 2003, ANTE NOTARIO PUBLICO DE LIMA DRA. CECILIA
HIDALGO MORAN. ===
1.3 MEDIANTE DECRETO SUPREMO NO. 003-2004-EM, DE FECHA 12 DE FEBRERO DE
2004 SE APROBO LA MODIFICACION Y CESION DE POSICION CONTRACTUAL EN EL
CONTRATO MEDIANTE EL CUAL SYNTROLEUM PERU HOLDINGS LIMITED, SUCURSAL DEL
PERU, CEDIO EL TOTAL DE SU PARTICIPACION EN EL CONTRATO, EQUIVALENTE AL
NOVENTA Y CINCO POR CIENTO (95%) DE PARTICIPACION EN EL CONTRATO, A NUEVO
PERU LTD., SUCURSAL DEL PERU. DICHA MODIFICACION Y CESION DE POSICION
CONTRACTUAL FUE ELEVADO A ESCRITURA PUBLICA CON FECHA 18 DE MARZO DE 2004,

aa

1268093 CIWEPTAIREMENTO NOVENTITRES

ESPINOSAORE

ANTE NOTARIO DE LIMA DR. RICARDO FERNANDINI BARREDA. ====s=====e=eerus on.
1.4 MEDIANTE DECRETO SUPREMO NO. 002-2005-EM, DE FECHA 2 DE FEBRERO DE 2005
SE APROBO LA CESION DE POSICION CONTRACTUAL EN EL CONTRATO MEDIANTE LA CUAL
NUEVO PERU LTD., SUCURSAL DEL PERU CEDIO EL TOTAL DE SU PARTICIPACION EN EL
CONTRATO, EQUIVALENTE AL NOVENTA Y CINCO POR CIENTO (95%) DE INTERESES DE
PARTICIPACION EN EL CONTRATO, A BPZ ENERGY INC., SUCURSAL PERU. DICHA
CESION DE POSICION CONTRACTUAL FUE ELEVADA A ESCRITURA PUBLICA CON FECHA 3
DE FEBRERO DE 2005.=e========
1.5 MEDIANTE LEY N* 27624, PUBLICADA CON FECHA 8 DE ENERO DE 2002,
MODIFICADA POR LA LEY NO. 27662, PUBLICADA CON FECHA 8 DE FEBRERO DE 2002,
SE ESTABLECIO El DERECHO DE LAS EMPRESAS, QUE CON ANTERIORIDAD A SU ENTRADA
EN VIGENCIA HUBIESEN SUSCRITO LOS CONTRATOS O CONVENIOS A LOS QUE SE HACE
REFERENCIA EN LOS ARTICULOS 6% Y 10% DE LA LEY NO. 26221 - LEY ORGANICA DE
HIDROCARBUROS, A LA DEVOLUCION DEFINITIVA DEL IMPUESTO GENERAL A LAS
VENTAS, DEL IMPUESTO DE PROMOCION MUNICIPAL Y CUALQUIER OTRO IMPUESTO AL
CONSUMO QUE LES SEA TRASLADADO O QUE PAGUEN, CORRESPONDIENTE A TODAS LAS
IMPORTACIONES (0 ADQUISICIONES DE BIENES, PRESTACION 0 TILIZACION DE
SERVICIOS Y CONTRATOS DE CONSTRUCCION, DIRECTAMENTE VINCULADOS A LA
- HEXPLORACION, DURANTE LA FASE DE EXPLORACION, A PARTIR DE LA FECHA DE INICIO
DEL PERIODO EXPLORATORIO SIGUIENTE A AQUEL EN QUE SE ENCUENTREN A LA FECHA
DE ENTRADA EN VIGENCIA DE LA LEY N* 27624. .2mems=e======x=
1.6 MEDIANTE RESOLUCION MINISTERIAL No. 128-2006-MEM/DM, DE FECHA 17 DE
MARZO DE 2006, FUE APROBADA LA LISTA DE BIENES Y SERVICIOS CUYA ADQUISICION
OTORGA DERECHO A LA DEVOLUCION DEFINITIVA DEL IMPUESTO GENERAL A LAS
VENTAS, IMPUESTO DE PROMOCION MUNICIPAL Y DE CUALQUIER OTRO IMPUESTO AL
CONSUMO QUE LE SEA TRASLADADO 0 QUE PAGUE LA EMPRESA BPZ ENERGY INC.,
SUCURSAL PERU, EN SU CALIDAD DE CONTRATISTA DE OPERACIONES EN EL CONTRATO
DE LICENCIA ANTES CITADO, A PARTIR DE LA FECHA DE INICIO DEL PRIMER PERIODO
DE LA FASE DE EXPLORACION DEL MISMO, EL CUAL SE INICIO EL 29 DE ENERO DE

2002 .====oocesoenmmeoooo==

--

1.7 PARA DAR CUMPLIMIENTO A LO DISPUESTO EN EL INCISO C) DEL ARTICULO 6*
DEL DECRETO SUPREMO N% 083-2002-EF, REGLAMENTO DE LA LEY N* 27624, LAS
PARTES HAN ACORDADO OTORGAR LA ESCRITURA PUBLICA A QUE DE LUGAR LA PRESENTE
MINUTA PARA CUMPLIR CON INCLUIR EN EL CONTRATO LA LISTA DE- BIENES Y
SERVICIOS APROBADA POR LA RESOLUCION MINISTERIAL NO. 128-2006-MEM/DM.===w==w=
CLAUSULA SEGUNDA : =
PARA EFECTOS DE REFLEJAR LO ESTABLECIDO EN LA CLAUSULA PRIMERA, POR EL
PRESENTE DOCUMENTO PERUPETRO Y BPZ ENERGY INC., SUCURSAL PERU, CUMPLEN CON
INCLUIR EN EL CONTRATO LA LISTA DE BIENES Y SERVICIOS APROBADA POR LA
RESOLUCION MINISTERIAL NO. 128-2006-MEM/DM, DE FECHA 17 DE MARZO DEL 2006,
CUYA ADQUISICION OTORGA DERECHO A LA DEVOLUCION DEFINITIVA DEL IMPUESTO
GENERAL A LAS VENTAS, IMPUESTO DE PROMOCION MUNICIPAL Y DE CUALQUIER OTRO
IMPUESTO AL CONSUMO QUE LE SEA TRASLADADO (0 QUE PAGUE BPZ ENERGY INC.,
SUCURSAL PERU, A PARTIR DEL 22 DE ENERO DE 2002, FECHA DE INICIO DEL PRIMER
PERIODO DE LA FASE DE EXPLORACION DEL CONTRATO. ========»==mew: ==
AGREGUE USTED, SEÑOR NOTARIO, LO QUE FUERA DE LEY, INSERTE LA RESOLUCION
MINISTERIAL N*128-2006-MEM/DM, QUE SE ADJUNTA, Y SIRVASE CURSAR LOS PARTES
CORRESPONDIENTES AL REGISTRO PUBLICO DE HIDROCARBUROS PARA SU ON -
LIMA, 24 DE MAYO DE 2006.
FIRMADO: PERUPETRO - S.A.- JOSE EDUARDO CHAVEZ CACERES.======="
FIRMADO: BPZ ENERGY INC., SUCURSAL PERU - RAFAEL ZOEGER NUÑEZ,
FIRMADO:BPZ ENERGY INC. RAFAEL ZOEGER NUÑEZ.==*====
AUTORIZADA LA MINUTA POR EL DOCTOR JESUS S. RAMOS RUIZ - ABOGADO CON

TARIO DE LIMA

Las Begonias 552 = oficnas: 36,37 y 38 » San Isidro - Teléfonos: 221 6333 22162 69 » Fax 441 20 45 » Email

SERIE C No 126809 4 CINCO MIL CIENTO NOVENTICUATRO eN o,

REGISTRO C.A.L. No. 24767 ===
INSERTO,.- RESOLUCION MINISTERIAL No.128-2006-MEM/DM.=======:
LIMA, 17 DE MARZO DE 2006. VISTO, EL EXPEDIENTE No.1580387, CON SUS ANEXOS
No.1584920 Y No.1590193, FORMADO POR LA EMPRESA BPZ ENERGY INC., SUCURSAL
PERU, SOBRE LA APROBACION DE LA LISTA DE BIENES Y SERVICIOS, CUYA
ADQUISICION LE OTORGARA EL DERECHO A LA DEVOLUCION DEFINITIVA DEL IMPUESTO
GENERAL A LAS VENTAS, IMPUESTO DE PROMOCION MUNICIPAL Y DE CUALQUIER OTRO
IMPUESTO AL CONSUMO, EN SU CALIDAD DE CONTRATISTA DEL CONTRATO DE LICENCIA
PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE Z - 1: Y
CONSIDERANDO: =
QUE, MEDIANTE LEY No.27624 SE ESTABLECIO EL DERECHO DE LAS EMPRESAS QUE
SUSCRIBAN CONTRATOS O CONVENIOS A LOS QUE SE HACE REFERENCIA EN LOS
ARTICULOS 6” Y 10” DE LA LEY No.26221, LEY ORGANICA DE HIDROCARBUROS, A LA
DEVOLUCION DEFINITIVA DEL IMPUESTO GENERAL A LAS VENTAS, DEL IMPUESTO DE
PROMOCION MUNICIPAL Y CUALQUIER OTRO IMPUESTO AL CONSUMO QUE LES SEA
TRASLADADO O QUE PAGUEN, CORRESPONDIENTE A TODAS LAS IMPORTACIONES O
ADQUISICIONES DE BIENES, PRESTACION O UTILIZACION DE SERVICIOS Y CONTRATOS
DE CONSTRUCCION, DIRECTAMENTE VINCULADOS A LA EXPLORACION, DURANTE LA FASE
DE EXPLORACION DE LOS CONTRATOS Y LA EJECUCION DE LOS CONVENIOS DE
EVALUACION TENIA ==

QUE, EL SEGUNDO PARRAFO DEL ARTICULO 1* DE LA LEY No.27624, MODIFICADO POR
LA LEY No.27662, ESTABLECE QUE LAS EMPRESAS QUE CON ANTERIORIDAD A SU
ENTRADA EN VIGENCIA HUBIESEN SUSCRITO LOS CONTRATOS DESCRITOS EN EL
CONSIDERANDO ANTERIOR AL AMPARO DE LA LEY No.26221, TENDRAN DERECHO A LA
DEVOLUCION DEFINITIVA DE LOS CITADOS IMPUESTOS A PARTIR DE LA FECHA DE
INICIO DEL PERIODO EXPLORATORIO SIGUIENTE A AQUEL EN QUE SE ENCUENTREN A LA
FECHA DE ENTRADA EN VIGENCIA DE LA LEY No.27624.=
QUE, EL LITERAL C) DEL ARTICULO 6* DEL REGLAMENTO DE LA LEY No.27624,
APROBADO MEDIANTE DECRETO SUPREMO No.083-2002-EF, DISPONE QUE LOS BIENES Y
SERVICIOS QUE OTORGARAN EL DERECHO A LA DEVOLUCION DEFINITIVA DEL IMPUESTO
GENERAL A LAS VENTAS, IMPUESTO DE PROMOCION MUNICIPAL Y DE CUALQUIER OTRO
IMPUESTO AL CONSUMO DEBERAN ESTAR COMPRENDIDOS EN LA LISTA QUE SE APRUEBE
POR RESOLUCION MINISTERIAL DEL MINISTERIO DE ENERGIA Y MINAS; =============
QUE, MEDIANTE DECRETO SUPREMO No.061-2004-EF, PUBLICADO EN EL DIARIO
OFICIAL EL PERUANO EL 13 DE MAYO DE 2004, HA SIDO APROBADA LA LISTA GENERAL
DE LOS BIENES Y SERVICIOS CUYA ADQUISICION OTORGARA EL DERECHO A LA
DEVOLUCION DEFINITIVA DEL IMPUESTO GENERAL A LAS VENTAS, IMPUESTO DE
PROMOCION MUNICIPAL Y DE CUALQUIER OTRO IMPUESTO AL CONSUMO A LOS TITULARES
DE LAS ACTIVIDADES DE EXPLORACION DE HIDROCARBUROS, DE ACUERDO A LO
ESTABLECIDO EN LA LEY No.27624 Y SU REGLAMENTO -
QUE, MEDIANTE EXPEDIENTE No.1580387 DE FECHA 29 DE DICIEMBRE DE 2005, LA
EMPRESA BPZ ENERGY INC., SUCURSAL PERU, EN SU CALIDAD DE CONTRATISTA DEL
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN
EL LOTE Z-1, HA SOLICITADO AL MINISTERIO DE ENERGIA Y MINAS LA APROBACCION
DE LA LISTA DE LOS BIENES Y SERVICIOS CUYA ADQUISICION LE OTORGARA EL
DERECHO A LA DEVOLUCION DEFINITIVA DEL IMPUESTO GENERAL A LAS VENTAS,
IMPUESTO DE PROMOCION MUNICIPAL Y DE CUALQUIER OTRO IMPUESTO AL CONSUMO A
SU FAVOR. soeces ===: ada nes======
QUE, EL REFERIDO CONTRATO DE LICENCIA FUE SUSCRITO EL 30 DE NOVIEMBRE DE
2001, ES DECIR ANTES DE LA VIGENCIA DE LA LEY No.27624, SIN EMBARGO, El
PRIMER PERIODO DE LA FASE DE EXPLORACION SE INICIO EL 29 DE ENERO DE 2002,
CUANDO LA NORMA QUE OTORGA El BENEFICIO SOLICITADO YA SE ENCONTRABA
VIGENTE, POR LO QUE LA REFERIDA EMPRESA HA SOLICITADO QUE EL BENEFICIO SE

LE APLIQUE A PARTIR DEL PRIMER PERIODO DE LA FASE DE EXPLORACION.=========
QUE, DE ACUERDO A LO INFORMADO POR PERUPETRO S.A., MEDIANTE CARTA GGRL-

aaennooooos

lEecy" 1268095 RO TARIGAENTO NOVENTICINCO

ESPINOSRAORE

CONT-164-2006, DE FECHA 19 DE ENERO DE 2006, LA REFERIDA EMPRESA DIO INICIO
A LA PRIMERA FASE DE EXPLORACION EL 29 DE ENERO DE 2002, SIENDO roca
EL BENEFICIO SOLICITADO A PARTIR DE LA REFERIDA FECHA; =========
QUE, EL MINISTERIO DE ECONOMIA Y FINANZAS MEDIANTE OFICIO No.045- 200€-
EF/15, DE FECHA 13 DE FEBRERO DE 2006, HA EMITIDO OPINION FAVORABLE A LA
LISTA DE BIENES Y SERVICIOS CUYA ADQUISICION OTORGARA EL DERECHO A LA
DEVOLUCION DEL IMPUESTO GENERAL A LAS VENTAS, IMPUESTO DE PROMOCION
MUNICIPAL Y DE CUALQUIER OTRO IMPUESTO AL CONSUMO A FAVOR DE LA EMPRESA BPZ
ENERGY INC., SUCURSAL PERU, EN SU CALIDAD DE CONTRATISTA DEL CONTRATO DE
LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE Z-
CON LA OPINION FAVORABLE DEL VICEMINISTRO DE ENERGIA Y DE LA DIRECCION

GENERAL DE HIDROCARBUROS DEL MINISTERIO DE ENERGIA Y MINAS;===emmss========
DE CONFORMIDAD CON LO DISPUESTO POR LAS LEYES No.27624 Y No.27662 Y EL
LITERAL C) DEL ARTICULO 6€* DEL REGLAMENTO DE LA LEY No.27624, APROBADO
MEDIANTE DECRETO SUPREMO No.083-2002-
SE RESUELVE :===sesces=se=e=======c= anno
ARTICULO UNICO.- APROBAR LA LISTA DE BIENES Y SERVICIOS CUYA ADQUISICION
OTORGARA DERECHO A LA DEVOLUCION DEFINITIVA DEL IMPUESTO GENERAL A LAS
VENTAS, IMPUESTO DE PROMOCION MUNICIPAL Y DE CUALQUIER OTRO IMPUESTO AL
CONSUMO QUE LE SEA TRASLADADO O QUE PAGUE LA EMPRESA BPZ ENERGY INC.,
SUCURSAL PERU, EN SU CALIDAD DE CONTRATISTA DEL CONTRATO DE LICENCIA PARA
LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS EN EL LOTE Z - 1 A PARTIR DE
LA FECHA DE INICIO DEL PRIMER PERIODO DE LA FASE DE EXPLORACION DEL MISMO,
DE ACUERDO AL ANEXO ADJUNTO A LA PRESENTE RESOLUCION.========
REGISTRESE, COMUNIQUESE Y PUBLIQUESE. GLODOMIRO SANCHEZ MEJIA - MINISTRO DE
ENERGIA Y MINAS.
ANEXO UNICO. LISTA DE BIENES .==============

> ..+- + [UTILIZADAS PRINCIPALMENTE PARA.

[2504-10 00.00 [GRAFITO NATURAL EN POLVO O EN ESCANAS
[2505 1000.00 [ARENAS BlUCEAS Y ARENAS CUARZOSAS

2506-30 00.00 [EENTONAA.
DO 00. JLAS DEMAS ARCILLAS; EXCEPTO LAS ARCILLAS DILATADA!

(FSIra000 [RO CE DAA EA
EAT
3 [r2522 20 0000 [CAL APMBADA

¿[225100 [cameo FÓRTIANO EXCETO CEMENTO BLAN |

+h ARTIFICIALMENTE

P22530 0000 [CEMENTOS ALUMMOSOS

1/ [2525 90 0000 1105 DEMAS CEMBATOS HIDRAULICOS

[sa 00 9000 TLOS DEMAS AMIANTO (ASBESTO,, EXCEPTO EN FIBRZ
¡[25100000 MICA EN BRUTO O EXFOUADA EN HOJAS O EN LAMINILLS.
Ñ IRREGULARES TSPUTIMOS”

ORO 00 MMACA EN POL

[Ep TDESPERDICIOS DE MIO

[PEO 2.1100 [BASLAUS SI TETRAÉTEO DE PLOMO PARA MOTORS

[270 118500 1105 DEMAS ACEMES LIVIANOS Y PREPARACIONE
E <JMEZCLAS DE WOLEFIAS
 CARBUROREACTCAS IPC OUENOSENO PAR

DELIMA

PINOSRAOR

2D 19 2110 IDESEL >

T271018 22 80 $LAS DEMAS ACEMES PESADOS: LOS DEMAS FUELO!!
iu

¡[aaa (as DEE PEARCE 7 IST DE ACE

! IPESADOS: MEZCLAS DE N-OLEFIMAS

if ZMDIE ID LAS DEMAS PREPAMACIONES A BASE DE ACEME

JFESADOE: GRASAS LUBRICANTES

Las Begonias 552 =ofcnas: 36,37 y 39 + San Isidro. » Teléforos: 221 63 53 221 62 89 » Fax 441 20 45 - E-mail: aldofinotarinespinesa.com
SERIECN* 1268096 CINCO MIL CIENTO NOVENTISEIS

[PARTES Y ACCESORIOS PARA El

E
al
dí

da
|
)

8817 30 00.0 [VARILLAS RECUBIERTAS Y ALAMBRE "RELLENO" PAÑA| |
[SOLDAR S

00 FO 00 [LAS DEMÁS MAQUINAS Y APARATOS MECANICOS PARA
E y | PROYECTAR: DISPERSAR O PULVERIZAR MATERIAS!
ILÍQUIDAS-0. EM POLVO + 7 >> ES

PARTES.DE MÁQUINAS DE SONDEO O
LAS SUBPARTIDAS 8430.41 U B430A4S - *
MACUINAS

- [aniz 910 00 TAROTECTORES CAI ES y
[4012.90 20 00 TBANDAJES (LLANTAS) MACIZOS — —
[BANDAJES ILLANTAS) HUECOS

SERIE CN" 1268097 AMEPTAAIREZENTO NOVENTISIETE

ESPINOSAORE

SUBPARTIDS. DESCRIPCION | | SuBRARTIDA (| DESCRPCION ]
MACIOMAL . . 2] MAcIOMA |
di
ESO 6110.00 IGEMERADORES DE CORRIENTE  ALTERNA||| ICON CABRA MÁNIMA IMFERIOR O IGUAL A E 7 |

[(ALTERMADORES). POTENCIA MFERIOR OIGA Y 1ESXVA, | | IDE 220000 [VEMIOULOS DIESEL PAR TRARSPOMTE VERDA
ESO 072000 [GENERADORES — DE CORRIENTE ALTERNA | [CON CARGA MAXIMA SUPERIOR 4 5 PERO INFERIOR 0;

' DE POTENCIA SUPERIOS 4 MESA] | ÑGuAL A 207

[PERO INFERIOR 4 30IVA EA DS DEERE PAY TRANEPORE DE MERCINCIAS
TBS0T6T 500 [LOS DEMAS GENERADORES DECOARIENTE ALTERNA | CARGA MÁXIMA

[(ALTERMADORES), DE POTENCIA SUPERIOR 430%, PERO | | [8700 37 0010 TENINERE POR UE ESAS SIISE CON

INFERIOR O IGUAL A 75 KVA ¡NN! [CARGA MÁXIMA INFERIOR O QUA. A 5 T |

A PPP
O ETA E E TERNA DE POTENDA | | [8700000 [VEMICULOE GASOUINERO PARA —TRAMBPORT= DE
| "A TSKVA PERO INFERIOR O ¡DUAL A 37SKV2_| ¡CON CARGA MAXIMA INFERIOR O IGUALAS| |
| [ESOVESO0 0% [GENERADORES DE COARIENTE ALTERNA, DE POYENGA '
¡UPERIOR. Er 2 00 0 [lit BASOLIMERO PARA TRANSPORTE DE| |
IMERCANCÍAS CON CARGA MIUIMA SUPERIOR A_5 7

¡ E501 400 00 [GENERADORES DE CORRIENTE ALTERNA, DE 1! L
! [SUPERIOR A TEOKWA | [rerocancoar (Los DEMAS — VEMÍCULOS AJTOMOVILES PARA] |
ERE 17 10 00 [GRUPOS PETROLEROS DE CORRIENTE | IrRANSPORTE DE MERCANCAS |
JALTERNA, DE e |

8705 10 00 00 ¡CAMIONES GRUA.
| 502 119000 [EEE A 8705 20 00.00 (CAMIONES — AUTOMOVILES PARA SONDEO O
1 POTENCIA INFERIOR O IGUAL A 75KVA IPERFORACION
reos NOS PETROLEROS. DE CORRIENTE | | | 871610000 LOUES Y SEMIARENSLOUES PARA VIVIENDA O,
JALTERMA, DE POTENCIA SUPERIOR A-78KYA PERO | DEL TIPO CARAVANA |
5716 31 00 00 |CISTERNAS.
-ILOS DEMÁS GRUPOS ELECTAOGENOS PETROLENOS, DE | | [sor 100000 BALSAS INFLABLES
POTONCA SUPERDA A TENA FERO EERIOR A STO | 20701000 JOOWAS LUMINOSAS ¡5

BRUPOS ELECTROSENOS PEIRLEROS. DE CORRIENTE AC aa |

ALTERNA: DE POTENCIA SUPERIOR A
LOS DEMÁS GRUPOS ELECTRÓGENOS PETRDLENOS UE || parese pa

| "+ * |CORRIENTE ALTERNA. DE POTENCIA SUPERIOR ASISIA, | | EDO ss

1 [EXCESTO DE CORRIENTE ALTERNA | Feors 40 1000; INSTRUMENTOS Y APAMATOS DE POTOGRAMETAÍA| |
[6RUPOS BASOUNEROS DE comente] | | ——— ELÉCTRICOS O ELECIMONCOS,_ _

301500:9000 [LOS DEMÁS INSTRUMENTOS Y APAÑATOS UE GEODESIA,

y TRANSFORMA
Sa SUPERIOR A UA PERO O: POTENCIA NEERDRO GUA. |
—hA 10104 »
LOS DEMÁS TRANSFORMADORES, DE POTENOA
SUPERO AJO PERO POTENCIA MEERDA UA:
lA 1BKVA 2 E

50000 LOS DEMAS,  INSFORMACORES DE FOTENCA
BYA:PERO DS POTENCIA IMPERIO: 4

> DO OUO TS DS MÁCINVE VAPRRATOS ARAS |

BETTA TPANTES DE MACIINAS Y APARATOS PARA SOLDAR

RIO DELIMA

537 2000700 ¡CUADRADO PANELES CONSOLAS AOS Y.DEMAS
POP OREES ECLIMADOS PASA LA TENSION SUPERIOR A

ETT CONTENESORES”  MÉLUIDOS LOS COMTENEDORES
de3Ti5 JUSTERNA '=Y -+LOS y CONTENEDORES -.DEPOSITO) ||:
ESPECIALMENTE!

:CONCEBIDOS Y EQUIPADOS PARA UNO
JO VARIOS MEDIOS DE TRANSPORTE
CEDIDO ITUCTORES DE CARRETERA PARA SAAB |
Tiro: 209007 MRACTORES DE ORUGAS
[ero senor 1LOS DEMÁS TRACTORES — z
[ara 00 va NEACULOS ATOMOYILES PARA El TRANSPORTE DE |
oa 16 PERSONAS. NOLUDO EL CONDUCTOR: DIESEL |
AS y
SAS SYENTCULOS AITOMOVIES PARA EL
DE MAS, 0É 48 PERSONAS: BELUDO EL
z [COMDUCTOF.-DASOUNERO”
FOOD AVOLDUETES AUTOMOTORES - CONCEBIDOS PARA
B A MLZARLOS BUENA DEA RED DE CARRETERAS al
ES CAMIONETAS PICK-UP ENSAMBLA! Ecol $
]GARGA MÁXIMA NFERIDA OTGUALZA 2
aero DIESEL MAS TRASPOMIE E MEACARGAS ||

Las Begonias 552 «oficinas 36,37 y 39 - San isidro - Teléfonos: 221 63 53 221 62 69 + fax 441 20 45 +Emal aldofimotarisespinosa.com
n CINCO MIL CIENTO NOVENTIOCHO
SERIE CN" 1268098 SES

CONCLUSION ocn
FORMALIZADO EL INSTRUMENTO, SE INSTRUYERON LOS OTORGANTES DE SU OBJETO POR
LA LECTURA QUE PERSONALMENTE HICIERON, RATIFICANDOSE EN SU CONTENIDO AL
ENCONTRARLO CONFORME, DECLARANDO CONOCER SUS CORRESPONDIENTES IDENTIDADES
PERSONALES Y TENER CONOCIMIENTO DE LOS ANTECEDENTES Y/O TITULOS QUE
ORIGINARON LA SUSCRIPCION DE LA MINUTA, SUSCRIBIENDO ESTA ESCRITURA PUBLICA
SIN NINGUNA OBJECION, COMO MUESTRA DE SU TOTAL CONFORMIDAD Y ACEPTACION DE
LA INTEGRIDAD DE LA MISMA Sscommesecococrnoooooommmenoa
EL NOTARIO QUE AUTORIZA DA FE DE HABER CUMPLIDO CON LOS REQUISITOS FORMALES
EXIGIDOS POR LA LEY DEL NOTARIADO, SOBRE EXTENSION DE LAS ESCRITURAS
PUBLICAS Y SE EXIME DE CUALQUIER RESPONSABILIDAD RESPECTO DE LA IDENTIDAD
DE LOS CONTRATANTES AMPARANDOSE EN LO DISPUESTO POR EL ARTICULO 55" TERCER
PARRAFO DE LA LEY DEL NOTARIADO. ====
LA PRESENTE ESCRITURA PUBLICA SE INICIA EN LA FOJA CON NUMERO DE SERIE

1268091 Y TERMINA EN LA FOJA CON NUMERO DE SERIE 1268098 == Lolainloloia io tatniaiodalel

FIRMARON: JOSE EDUARDO CHAVEZ CACERES, EL DIECIOCHO DE AGOSTO DE DOS MIL SEIS,
RAFAEL ZOEGER NUÑEZ, EL DIECISIETE DE AGOSTO DE DOS MIL SEIS; QUIENES ESTAMPAN
SUS IMPRESIONES DACTILARES. ==========================
EL PROCESO DE FIRMAS CONCLUYE EL DIECIOCHO DE'AGOSTO DE DOS MIL SEIS; DOY FE.==

lose Endvazoo CHAVEZ cacElé

18/8/06

NOTARIO DE LIMA

Las
Tale: 22
E-mail:

NOTARIA

ESPINOSAORE

KARDEX: 1341
ALDO ESPINOSA ORE, NOTARIO DE LIMA

EXPIDO ESTE PRIMER TESTIMONIO DE LA ESCRITURA
PUBLICA CONSTANTE DE 04 FOJAS EXTENDIDA EL 14 DE
AGOSTO DE 2006 QUE CORRE A FOJAS 5191 DE MI REGISTRO
DE ESCRITURAS PUBLICAS DEL BIENIO 2006 - 2007 LA MISMA
QUE ESTA SUSCRITA POR LOS COMPARECIENTES Y
AUTORIZADA POR MI EL NOTARIO; DOY FE DE LA IDENTIDAD
DE ESTE TESTIMONIO CON SU MATRIZ Y LO RUBRICO EN
CADA UNA DE LAS FOJAS Y SELLO, SIGNO Y FIRMO DE
ACUERDO AL ARTICULO 83 DE LA LEY DEL NOTARIADO -
26002 - EN SAN ISIDRO, LIMA A LOS 22 DIAS DEL MES DE

AGOSTO DE 2006. y
- LS
== 7,

SS Nor,

pod of. 36-37-39 San Isidro

16353 2216269 Fax: 441 20 45
: aldo Bnotarisespinosa.com To SM
Zo

o
A

LTS

9)
LESZA

Ná

Y

Las Begonias 532 * ofcinas: 36,37 y 39 * San Isidro * Telélonos: 221 63 53 221 62 69 * Far 441 20 45 * E-mail aldofimotariaespinosa.com
SUNARP

OS FRLCOS

[ ANOTACIÓN DE INSCRIPCION

ZONA REGISTRAL N* IX. SEDE LIMA
OFICINA REGISTRAL 1.IMA

TITULO N* 2 2006-00422182

Fecha de Presentación : 22/08/2006

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N* ASIENTO
'MODIFICATORIA DE CONTRATOS 11619882 A00003

Derechos S/.1,360.00 con E) Numero(s) 00070610-08 00079807-08.
LIMA, 21 de Setiembre de 2006

e

rai N" DO> Sedo Lima

SUNARP ZONA REGISTRAL N* IX. SEDE

OFICINA REGISTRAL
o N" Partida: 11619882

INSCRIPCION DE ACTOS, CONTRATOS Y DERECHOS PETROLEROS
BPZ ENERGY INC, SUCURSAL PERU

REGISTRO DE PERSONAS JURÍDICAS
RUBRO : CONSTITUCIÓN

A00003

MODIFICACIÓN DE CONTRATO:

Por ESCRITURA PÚBLICA del 14/08/2006 otorgada ante NOTARIO ESPINOSA

ORE ALDO en la ciudad de LIMA comparecen:

» PERUPETRO S.A.C. representada por José Eduardo Chavez Caceres en calidad de
Gerente General (as. C-00034 de la partida 00259837 del Registro de Personas
Jurídicas de la Zona Registral N* IX - Sede Lima)

+ BPZ ENERGY INC. SUCURSAL PERÚ representada por Rafael Zoeger Nuñez en
calidad de Apoderado (as. A-00001 de la partida 11322211 del Registro de Personas
Jurídicos de la Zona Registral N? IX - Sede Lima)

para suscribir una modificación al contrato de licencia para la exploración y

explotación de hidrocarburos en el lote Z-1 y cumplen con incluir en el contrato la

lista de bienes y servicios aprobada por la Resolución Ministerial N? 128-2006-

MEM/DM de fecha 17 de marzo de 2006 (que en extenso consta en el título que se

archiva), cuya adquisición otorga derecho a la devolución definitiva del 16V, impuesto

de promoción municipal y de cualquier otro impuesto al consumo que le sea trasladado

o que pague BPZ ENERGY INC SUCURSAL PERÚ, a partir del 29.01.2002, fecha de

inicio del primer periodo de la fase de exploración del contrato. El título fue

preserttado el 22/08/2006 a las 09:44:07 AM horas, bajo el N” 2006-00422182 del

TomoDiario 0478.Derechos S/.1 360.00 con Recibo(s) Numero(s) 00070610-08

00079807-08.- Lima, 21 de setiembre de 2006**02681082

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N" 124-97SUNARP
